COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Atom Nanoelectronics, Inc. and Kris Smolinski v. Applied
                            Nanofluorescence, LLC

Appellate case number:      01-15-00952-CV

Trial court case number:    1059909

Trial court:                County Civil Court at Law No. 2 of Harris County

       On November 9, 2015, appellants, Atom Nanoelectronics, Inc. and Kris
Smolinski, timely filed a notice of interlocutory appeal from the trial court’s October 20,
2015 order denying their special appearance. See TEX. CIV. PRAC. & REM. CODE. §
51.014(a)(7) (West Supp. 2015); TEX. R. APP. P. 26.1(b), 28.1(a). On November 18,
2015, the Clerk of this Court sent appellants a notice requesting arrangements be made to
pay for the reporter’s record after the reporter stated that there was a record, but that it
would not be filed because of non-payment. On December 17, 2015, appellants filed a
motion for a 20-day extension of time to file their brief until January 18, 2016, stating
that their deadline was December 29, 2015, but that they need more time due to a
vacation. On December 17, 2015, appellants also filed a docketing statement indicating,
among other things, that there was no reporter’s record.
       Accordingly, appellants’ extension is GRANTED until January 19, 2016. See
TEX. R. APP. P. 4.1(a), 38.6(a)(1). In addition, the Court ORDERS appellants to provide
to the Clerk of this Court written evidence from the reporter within 10 days of the date
of this order showing whether there is a record and, if so, that appellants have requested
and paid, or made arrangements to pay, for the reporter’s record. See id. 34.6(b)(1), (2),
35.3(b)(2), (3), (c), 37.3(c)(1), (2). If there is a record and appellants fail to timely
provide evidence of payment, this Court will consider and decide only those issues or
points that do not require a reporter’s record for a decision. See id. 37.3(c).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: December 31, 2015